Citation Nr: 9925049	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  99-03 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether VA has the authority to pay attorney fees resulting 
from February 1998 and July 1998 regional office (RO) 
decisions where all past-due benefits resulting from those 
decisions have already been paid.

(The issue of eligibility for payment of attorney fees from 
past-due benefits resulting from a February 1999 RO decision 
granting entitlement to a temporary total evaluation for the 
period from June 9, 1998, to September 1, 1998, is the 
subject of a separate decision)

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.  This matter is before the Board of Veterans' 
Appeals (Board) following proceedings at the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) relating to claims by the veteran for VA 
benefits and attorney fees associated with those claims. The 
claimant in the present case is an attorney who was retained 
by the veteran on May 14, 1992. 

In December 1997, the Board granted entitlement to an 
increased rating for PTSD to 30 percent, and granted separate 
temporary total ratings for hospitalization from May 18 to 
June 15, 1994 and from February 7 to March 1, 1996.  The RO 
enacted such decision in February 1998.  By letter dated 
April 1998, the RO informed the veteran's attorney, the 
appellant, saying that all the past-due benefits stemming 
from the December 1997 Board decision had been mistakenly 
paid to the veteran, and that the appellant's attorney fee 
had not been withheld from such past-due benefits. 

By rating decision dated July 1998, the RO granted a 
temporary total rating for hospitalization for the period 
from June 9, 1998, to August 1, 1998, but again erroneously 
did not withhold 20 percent of past-due benefits from such 
award for the attorney.  By letter dated August 1998, the RO 
informed the veteran's attorney, the appellant, of this error 
and notified him VA would be unable to pay the attorney's fee 
from past-due benefits, as these benefits had already been 
disbursed..  

The veteran's attorney appealed the question of whether VA 
had the authority to pay attorney fees where all past-due 
benefits had already been paid.  



FINDINGS OF FACT

1.  The RO has paid past-due benefits to the veteran stemming 
from a February 1998 ratting decision (implementing a 
December 1997 Board decision) and a July 1998 rating 
decision, but the RO has not withheld 20 percent of such 
past-due benefits for payment to the appellant.

2.  The past-due benefits that were payable to the veteran no 
longer exist.  


CONCLUSION OF LAW

VA does not have the authority to pay attorney fees where all 
past-due benefits have already been paid.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998); 
VAOGCPREC 27-92 (December 9, 1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In January 1992, the Board denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, include post-traumatic stress disorder (PTSD).  The 
notice of disagreement which preceded the Board decision with 
respect to the issue involved was received by the RO after 
November 18, 1988.  The appellant was retained in May 1992, 
or within one year after the January 1992 Board decision.  

There is an attorney fee agreement on file executed between 
the appellant and the veteran from February 1998, which 
allows for payment of 20 percent of the total amount of past-
due benefits awarded in the veteran's claim, but no more.  

In a March 1994 rating decision, the RO granted the veteran 
entitlement to service connection for PTSD and assigned a 30 
percent rating.  In an August 1994 Board decision, it was 
decided that the attorney and the veteran had a valid fee 
agreement.  However, it was also decided that the fee called 
for in the agreement had already been paid to the attorney in 
the form of a retainer the attorney had received from the 
veteran.  

In April 1995, the veteran's attorney expressed disagreement 
in a timely manner with the March 1994 rating decision on the 
grounds that the veteran was entitled to a rating in excess 
of 30 percent.  Such claim was developed, and in February 
1997, the Board remanded the veteran's claim of an increased 
rating for PTSD, along with the claims of a total 
compensation rating based on individual unemployability, and 
a temporary total compensation rating based on 
hospitalization from May 18 to June 15, 1994.  

Thereafter, in December 1997, the Board granted entitlement 
to an increased rating for PTSD and granted separate 
temporary total ratings for hospitalization from May 18 to 
June 15, 1994, and from February 7 to March 1, 1996.

In a February 1998 rating decision, the RO effectuated the 
Board's decision, but, erroneously, the RO did not withhold 
20 percent of past-due benefits from such award for the 
attorney.  By letter dated April 1998, the RO informed the 
veteran's attorney, the appellant, of this error and notified 
him VA would be unable to pay the attorney's fee from past-
due benefits, as these benefits had already been disbursed.  

By rating decision dated July 1998, the RO granted a 
temporary total rating for hospitalization for the period 
from June 9, 1998, to August 1, 1998, but again erroneously 
did not withhold 20 percent of past-due benefits from such 
award for the attorney.  By letter dated August 1998, the RO 
informed the veteran's attorney, the appellant, of this error 
and notified him VA would be unable to pay the attorney's fee 
from past-due benefits, as these benefits had already been 
disbursed..  

It should be noted that the attorney and the veteran have 
both indicated that the veteran has started to make payments 
to the attorney for the work that the attorney provided to 
the veteran.  However, the record does not show that the 
veteran has completed payment of 20 percent of the past-due 
benefits which were paid to the veteran.

Analysis of whether VA has the authority to pay attorney 
fees.

As earlier noted, the Regional Office of the Department of 
Veterans Affairs released the past-due benefits stemming from 
the December 1997 Board decision and the July 1998 rating 
decision to the veteran without withholding the attorney 
fees.  Without conducting an analysis of whether the attorney 
was entitled to attorney fees from such past due benefits, 
the question presented on appeal is whether the Department of 
Veterans Affairs has the authority to pay attorney fees where 
all past-due benefits have already been paid. 

The applicable statute calls upon the Secretary, under 
appropriate circumstances, to direct the payment of attorney 
fees.  In one provision, the statute says the Secretary "may 
direct" payment of attorney fees.  38 U.S.C.A. § 5904(d)(3) 
(West 1991 & Supp. 1998).  In another provision, the statute 
says that a sum "is to be paid" to the attorney by the 
Secretary. 38 U.S.C.A. § 5904(d)(2)(A) (West 1991 & Supp. 
1998).  

The decision in this case, however, does not depend on 
whether the Secretary is called upon to do an act that is 
discretionary or an act that is obligatory.  The fact is, the 
statute calls upon the Secretary to do an act that the 
Secretary cannot now do.  The statute calls upon the 
Secretary to do the following act: "direct that payment of 
any attorneys' fee under a fee arrangement described in 
paragraph (1) of this subsection be made out of such past due 
benefits." 38 U.S.C.A. § 5904(d)(3) (West 1991).  The 
"past-due benefits" in the case now on appeal, however, no 
longer exist.  The past due benefits resulting from the 
decisions of February 1998 and July 1998 were paid to the 
veteran.

It should be noted that in March 1999, the attorney indicated 
that he was not seeking that an overpayment be created in the 
veteran's account.  Even if the veteran's attorney were to 
request that an overpayment be created in the veteran's 
account, the statute explicitly bars the Secretary from 
paying attorneys fees out of the benefits payable for a 
period after the date of the veteran's favorable decision: 

In no event may the Secretary withhold for the 
purpose of such payment any portion of benefits 
payable for a period after the date of the 
final decision of the Secretary, the Board of 
Veterans' Appeals, or Court of Appeals for 
Veterans Claims making (or ordering the making 
of) the award. 38 U.S.C.A. § 5904(d)(3) (West 
1991 & Supp. 1998).

Despite the fact that the past-due benefits have been 
disbursed, the appellant argues that the Secretary should 
order payment of attorney fees out of other VA funds.  
However, no provision in the statute authorizes the Secretary 
to pay the attorney out of funds other than the veteran's 
past-due benefits.  In this regard, it is important to note 
that the statute does not authorize VA to pay attorney fees 
out of VA funds; the statute authorizes VA to withhold a 
portion of the veteran's benefits and give them to the 
veteran's attorney.   Thus, 38 U.S.C.A. § 5904 provides for 
payment of attorney fees from only one source: "past-due 
benefits."  And the term "past-due benefits" can refer 
only to that money due to the veteran as of the date of the 
allowance of his claim.

Accordingly, the question now presented is whether the 
Secretary may be compelled to pay attorney fees directly to 
the appellant in the absence of statutory authority.  The VA 
Office of General Counsel has already addressed this 
question.  The General Counsel has held as follows:

The statute which authorizes the Secretary to 
pay attorney fees out of past-due benefits does 
not waive sovereign immunity, and expressly 
prohibits the withholding of benefits payable 
after the date of the decision awarding past-
due benefits for the purpose of paying attorney 
fees.  Accordingly, VA has no legal authority 
to pay attorney fees when payment of the 
complete amount of past-due benefits has been 
made to the appellant.  VAOGCPREC 27-92 
(December 9, 1992).

It should be noted that the Court of Appeals for Veterans 
Claims (CAVC) has previously held that VA is under a legal 
duty to comply with a 38 U.S.C.A. § 5904(d) fee agreement and 
that the VA does not have discretion to refuse to comply.  In 
the Matter of Fee Agreements of Smith, Cox, and Wick, 4 
Vet.App. 487, 494 (1993).  However, that decision was 
overturned by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Wick v. Brown, 40 F. 3d. 
367 (Fed. Cir. 1994).  In Wick, the Federal Circuit vacated 
CAVC's decision in In the Matter of Fee Agreements of Smith, 
Cox, and Wick on the ground that CAVC lacked jurisdiction to 
review a motion to compel payment of attorney fees. 

Because CAVC's decision in In the Matter of Fee Agreements of 
Smith, Cox, and Wick was overturned by the Federal Circuit 
and there are no subsequent CAVC or Federal Circuit decisions 
addressing the issue of whether the VA is under a legal duty 
to pay attorney fees under the circumstances presented in 
this appeal, General Counsel's precedential opinion, 
VAOGCPREC 27-92 (December 9, 1992), is binding on the Board.  
By statute, the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 1991).  

In conclusion, even if it were to be conceded that 38 
U.S.C.A. § 5904(d)(2)(A) requires VA to pay attorney fees 
from past-due benefits, the fact is that the past-due 
benefits have already been disbursed to the veteran.  Under 
the provisions of 38 U.S.C.A. § 5904(d)(3), VA is prohibited 
from withholding benefits payable for a period after the date 
of the veteran's favorable decisions of 1997 and 1998.  
Without a waiver of sovereign immunity, VA may not make 
payment of attorney fees from funds other than the veteran's 
past-due benefits.  Therefore, the VA has no legal authority 
to pay attorney fees in this case.  


ORDER

As all past-due benefits have been paid to the veteran, 
attorney fees may not be paid to the appellant by VA.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

